1     Sheri M. Thome, Esq.
      Nevada Bar No. 008657
2     Chad C. Butterfield, Esq.
      Nevada Bar No. 010532
3     WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
      300 South Fourth Street, 11th Floor
4     Las Vegas, Nevada 89101
      (702) 727-1400; FAX (702) 727-1401
5     sheri.thome@wilsonelser.com
      chad.butterfield@wilsonelser.com
6     Attorneys for Defendant Las Vegas Valley Water District

7

8                                    UNITED STATES DISTRICT COURT

9                                           DISTRICT OF NEVADA

10   STEPHEN ACHEAMPONG, an individual;          CASE NO.: 2:15-cv-00981-RFB-PAL
     BEATRIZ BORDELOIS, an individual;
11   LYNDALOU BULLARD, an individual;
     HERIBERTO CABAN, an individual;
12   JEROME CARTER, an individual; JUDY          STIPULATION AND ORDER TO DISMISS
     CURRIER, an individual; DAVID DONOVAN, ACTION WITH PREJUDICE
13   an individual; PHILIP HALVERSON, an
     individual; STEVEN
14   JACKSON, an individual; PAUL JAHN, an
     individual; ROBERT MORGAN, an
15   individual; CYNTHIA PRIDGEN, an individual;
     MARK RUSSO, an individual; JAMES TALLEY,
16   an individual; NIKOLAS TARANIK, an
     individual; and RICHARD WILSON, an
17   individual;

18                            Plaintiffs,

19          v.

20   LAS VEGAS VALLEY WATER DISTRICT;
     DOE INDIVIDUALS I through X, inclusive; and
21   ROE CORPORATIONS I through X, inclusive,

22                            Defendants.

23               Defendant Las Vegas Valley Water District, and Plaintiffs Steven Acheampong, Beatriz

24    Bordelois, Philip Halverson, Steven Jackson, Robert Morgan, Nikolas Taranik, and Paul Jahn, by

25    and through their respective counsel of record, hereby stipulate to the dismissal of the above-

26    captioned action, with prejudice, with all parties to bear their own fees and costs.

27    ///

28    ///

     1443439v.1
 1            The parties hereby also agree that this Court retains jurisdiction over any enforcement

 2    proceedings involving the settlement in this case, should the need arise.

 3    DATED this 9th day of April, 2019                    DATED this 9th day of April, 2019
 4    WILSON, ELSER, MOSKOWITZ,                            CALLISTER & ASSOCIATES
 5    EDELMAN & DICKER LLP

 6    By:     /s/ Sheri M. Thome                           By:    /s/ Matthew Q. Callister
              Sheri M. Thome, Esq.                                Matthew Q. Callister, Esq.
 7            Nevada Bar No. 008657                               Nevada Bar No. 001396
              300 South Fourth Street, 11th Floor                 330 E. Charleston Blvd., Suite 100
 8            Las Vegas, Nevada 89101                             Las Vegas, NV 89104
 9            Attorneys for Defendant Las Vegas                   Attorneys for Plaintiffs
              Valley Water District
10

11                                                   ORDER

12            The above-referenced action is hereby dismissed, with prejudice, with all parties bearing

13    their own fees and costs. Further, the Court retains jurisdiction over any enforcement proceedings

14    concerning the settlement, should the need arise. IT IS SO ORDERED.

15

16                      10th day of ________________,
             DATED this ______         April          2019

17                                                   ________________________________
18                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT JUDGE
                                                    ______________________________________
19                                                  UNITED STATES DISTRICT COURT JUDGE
                                                     DATED this
20

21    Respectfully Submitted by:
22    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
23

24   BY: /s/ Sheri M. Thome
         Sheri M. Thome
25       Nevada Bar No. 008657
         300 South Fourth Street, 11th Floor
26
         Las Vegas, Nevada 89101
27       Attorneys for Defendant

28
                                                    Page 2 of 2
     1443439v.1
